Exhibit 10.20

SELECT ENERGY SERVICES, INC.
2016 EQUITY INCENTIVE PLAN
STOCK OPTION AGREEMENT

 

 

Grant Date:

[●], 2018 (the “Grant Date”)

Name of Participant:

John Schmitz (the “Participant”)

Number of Shares of Stock subject to Option:

[●] (the “Shares”)

Per Share Exercise Price:

[●] (the “Exercise Price Per Share”)

This STOCK OPTION AGREEMENT (this “Agreement”), dated as of the Grant Date
specified above, is entered into by and between Select Energy Services, Inc., a
Delaware corporation (the “Company”), and the Participant, pursuant to which the
Company grants the Participant an option (the “Option”) to purchase from the
Company, for the Exercise Price Per Share, up to the number of Shares set forth
above pursuant to the Select Energy Services, Inc. 2016 Equity Incentive Plan
(the “Plan”). Capitalized terms not otherwise defined in this Agreement shall
have the meaning given to them in the Plan. The Option is not intended to be
subject to Section 422 of the Internal Revenue Code of 1986, as amended (the
“Code”).

1. Terms. The terms and conditions of the Option granted hereby, to the extent
not superseded by the terms and conditions contained in the Plan, are as
follows:

(a) Price. The price at which each Share may be purchased shall be the Exercise
Price Per Share set forth above, subject to any adjustments that may be made
pursuant to the terms of the Plan.

(b) Vesting. Except as otherwise provided herein, the Option shall vest and
become exercisable as to 50% of the Shares on each of the first and second
anniversaries of the Grant Date specified above, so long as the Participant has
been continuously employed by, or has continuously provided services to, the
Company or an Affiliate of the Company, as applicable, through such vesting
date.

(c) Exercise Limitation. The Option may be exercised only to the extent that it
is vested and may, to the extent vested, be exercised in whole or in part.
Except as set forth in Section 5, (i) the Participant may not exercise the
Option unless at the time of exercise the Participant has been employed by, or
has otherwise provided services to, the Company or an Affiliate continuously
since the Grant Date, and (ii) the unvested portion of the Option shall
terminate and be forfeited immediately on the date the Participant ceases to be
an employee of, or ceases providing services to, the Company or an Affiliate.
The Option shall be exercisable during the lifetime of the Participant only by
the Participant or the person to whom the Participant’s rights shall pass by
will or the laws of descent and distribution.

(d) Expiration. The Option shall expire on the tenth (10th) anniversary of the
Grant Date (the “Expiration Date”) and, notwithstanding anything contained to
the contrary herein, no portion of the Option shall be exercisable after such
date.





--------------------------------------------------------------------------------

 



2. Exercise and Payment.

(a) Manner of Exercise. The Participant (or his or her representative, guardian,
devisee or heir, as applicable) may exercise any portion of the Option that has
become vested in accordance with the terms of this Agreement as to all or any of
the Shares by giving written notice of exercise to the Company, in the form
attached hereto as Exhibit A, specifying the number of Shares to be purchased
and accompanying such notice with payment of the Exercise Price Per Share for
each Share purchased. The election shall state the address to which
distributions, notices, reports, or similar information are to be sent, and
shall contain the Participant’s social security number or employee
identification number. If the Company has elected to issue certificates for
Shares, only one certificate evidencing the Shares will be issued unless the
Participant otherwise requests in writing. Shares purchased upon exercise of the
Option will be issued in the name of the Participant. The Participant shall not
be entitled to any rights and privileges as a stockholder of the Company in
respect of any of the Shares covered by the Option until such Shares shall have
been purchased pursuant to the exercise of the Option by the Participant in
accordance with the foregoing.

(b) Payment. Payment of the Exercise Price Per Share shall be in cash or cash
equivalents, Stock (including previously owned shares or through a cashless
exercise, i.e., “net settlement”, a broker-assisted exercise, or other reduction
of the amount of Shares otherwise issuable pursuant to the Option) or any other
legal consideration the Committee deems appropriate.

3. The Plan. It is understood that the Plan is incorporated into this Agreement
by reference and made a part of this Agreement as if fully set forth in this
Agreement. In the event there shall be any conflict between the Plan and this
Agreement, the terms of the Plan shall control. The Committee shall have
authority to interpret this Agreement, and to correct any defect or supply any
omission or reconcile any inconsistency in this Agreement, and to prescribe
rules and regulations relating to the administration of the Option and other
options granted under the Plan.

4. Withholding Tax. Prior to the exercise of the Option, and as a condition to
the Company’s obligation to deliver Shares upon such exercise, or in connection
with any disposition of Shares acquired pursuant to such exercise, the
Participant (or any person permitted to exercise the Option in the event of the
Participant’s death) shall make arrangements satisfactory to the Company for the
satisfaction of obligations for the payment of withholding taxes and other tax
obligations relating to the Option, which arrangements include the delivery of
cash or cash equivalents, Stock (including previously owned Stock, net
settlement, a broker-assisted sale, or other cashless withholding or reduction
of the amount of Shares otherwise issuable or delivered pursuant to the Option),
other property, or any other legal consideration the Committee deems
appropriate. If such tax obligations are satisfied through net settlement or the
surrender of owned Stock, the maximum number of shares of Stock that may be so
withheld (or surrendered) shall be the number of shares of Stock that have an
aggregate Fair Market Value on the date of withholding or surrender equal to the
aggregate amount of such tax liabilities determined based on the greatest
withholding rates for federal, state, local and/or foreign tax purposes,
including payroll taxes, that may be utilized without creating adverse
accounting treatment for the Company with respect to such Award, as determined
by the

 

 

 

 

Stock Option Agreement Under the Select Energy Services, Inc. 2016 Equity
Incentive Plan

Page 2

 

--------------------------------------------------------------------------------

 



Committee. The Participant acknowledges that there may be adverse tax
consequences upon the vesting, exercise or settlement of the Award or
disposition of the underlying Shares and that the Participant has been advised,
and hereby is advised, to consult a tax advisor prior to such vesting, exercise
or settlement. The Participant represents that he is in no manner relying on the
Board, the Committee, the Company or any of its Affiliates or any of their
respective managers, directors, officers, employees or authorized
representatives (including, without limitation, attorneys, accountants,
consultants, bankers, lenders, prospective lenders and financial
representatives) for tax advice or an assessment of such tax consequences.

5. Termination of Employment or Other Relationship.

(a) Termination. Subject to Section 5(b) and Section 5(c), if the Participant’s
employment or other service relationship with the Company or an Affiliate shall
be terminated by the Company or an Affiliate or by the Participant for any
reason, then the Participant shall be entitled to exercise the Option (only to
the extent vested) during the one-year period following the date of the
termination of such employment or service relationship.

(b) Termination without Cause, for Good Reason, or due to Death or
Disability. Notwithstanding anything contained herein to the contrary, if the
Participant’s employment or other service relationship with the Company or an
Affiliate is terminated (i) by the Company or an Affiliate without “Cause” (as
defined below), (ii) by the Participant for “Good Reason” (as defined below), or
(iii) due to the Participant’s  “Disability” (as defined below) or death, the
Option shall immediately become fully vested upon such termination and be fully
exercisable on the date of the termination of such employment or service
relationship and remain exercisable until the expiration date of the Option.

(c) For purposes of this Agreement, the following terms have the meanings set
forth below:

(i) ”Cause” means “cause” (or a term of like import) as defined under the
Participant’s employment, consulting and/or severance agreement with the Company
or an Affiliate or, in the absence of such an agreement or definition, shall
mean a determination by the Company in its sole discretion that the Participant
has: (A) engaged in gross negligence or willful misconduct in the performance of
the Participant’s duties with respect to the Company or an Affiliate,
(B) materially breached any material provision of any written agreement between
the Participant and the Company or an Affiliate or corporate policy or code of
conduct established by the Company or an Affiliate and applicable to the
Participant; (C) willfully engaged in conduct that is materially injurious to
the Company or an Affiliate; or (D) been convicted of, pleaded no contest to or
received adjudicated probation or deferred adjudication in connection with, a
felony involving fraud, dishonestly or moral turpitude (or a crime of similar
import in a foreign jurisdiction).

(ii) ”Disability” means “disability” (or a word of like import) as defined under
the Participant’s employment agreement or consulting agreement with the Company
or, in the absence of such an agreement or definition, shall mean the
Participant’s inability to

 

 

 

 

Stock Option Agreement Under the Select Energy Services, Inc. 2016 Equity
Incentive Plan

Page 3

 

--------------------------------------------------------------------------------

 



perform the Participant’s duties, with reasonable accommodation, due to a mental
or physical impairment that continues (or can reasonably be expected to
continue) for (i) 90 consecutive days or (ii) 180 days out of any 365-day
period, which in either case, shall only be deemed to occur following the
written determination by the Committee of any such occurrence of Disability.

(iii) ”Good Reason” means “good reason” (or a term of like import) as defined
under the Participant’s employment, consulting and/or severance agreement with
the Company or an Affiliate or, in the absence of such an agreement or
definition, shall mean (A) a material diminution in the Participant’s base
salary or (B) the relocation of the geographic location of the Participant’s
principal place of employment by more than 50 miles from the location of the
Participant’s principal place of employment as of the Grant Date; provided that,
in the case of the Participant’s assertion of Good Reason, (1) the condition
described in the foregoing clauses must have arisen without the Participant’s
consent; (2) the Participant must provide written notice to the Company of such
condition in accordance with this Agreement within 45 days of the initial
existence of the condition; (3) the condition specified in such notice must
remain uncorrected for 30 days after receipt of such notice by the Company; and
(4) the date of termination of the Participant’s employment or other service
relationship with the Company or an Affiliate must occur within 90 days after
such notice is received by the Company.

6. Non-Transferability. During the lifetime of the Participant, the Option may
not be sold, pledged, assigned or transferred in any manner other than by will
or the laws of descent and distribution, unless and until the Shares underlying
the Option have been exercised and issued, and all restrictions applicable to
such Shares have lapsed. Neither the Option nor any interest or right therein
shall be liable for the debts, contracts or engagements of the Participant or
his or her successors in interest or shall be subject to disposition by
transfer, alienation, anticipation, pledge, encumbrance, assignment or any other
means, whether such disposition be voluntary or involuntary or by operation of
law by judgment, levy, attachment, garnishment or any other legal or equitable
proceedings (including bankruptcy), and any attempted disposition thereof shall
be null and void and of no effect, except to the extent that such disposition is
permitted by the preceding sentence.

7. Compliance with Applicable Law. Notwithstanding any provision of this
Agreement to the contrary, the issuance of Shares hereunder following each
exercise of the Option will be subject to compliance with all applicable
requirements of applicable law with respect to such securities and with the
requirements of any stock exchange or market system upon which the Stock may
then be listed. No Shares will be issued hereunder if such issuance would
constitute a violation of any applicable law or regulation or the requirements
of any stock exchange or market system upon which the Stock may then be listed.
In addition, Shares will not be issued hereunder unless (a) a registration
statement under the Securities Act is in effect at the time of such issuance
with respect to the shares to be issued or (b) in the opinion of legal counsel
to the Company, the shares to be issued are permitted to be issued in accordance
with the terms of an applicable exemption from the registration requirements of
the Securities Act. The inability of the Company to obtain from any regulatory
body having jurisdiction the authority, if any, deemed by the Company’s legal
counsel to be necessary for the lawful issuance and sale of any Shares hereunder
will relieve the Company of any liability in

 

 

 

 

Stock Option Agreement Under the Select Energy Services, Inc. 2016 Equity
Incentive Plan

Page 4

 

--------------------------------------------------------------------------------

 



respect of the failure to issue such Shares as to which such requisite authority
has not been obtained. As a condition to any issuance of Shares hereunder, the
Company may require the Participant to satisfy any requirements that may be
necessary or appropriate to evidence compliance with any applicable law or
regulation and to make any representation or warranty with respect to such
compliance as may be requested by the Company.

8. Rights as a Stockholder. The Participant shall have no rights as a
stockholder of the Company with respect to any shares of Stock covered by the
Option unless and until the Participant has become the holder of record of such
shares of Stock, and no adjustments shall be made for dividends in cash or other
property, distributions or other rights in respect of any such shares of Stock,
except as otherwise specifically provided for in the Plan or this Agreement.

9. Execution of Receipts and Releases. Any issuance or transfer of shares of
Stock or other property to Participant or Participant’s legal representative,
heir, legatee or distributee, in accordance with this Agreement shall be in full
satisfaction of all claims of such person hereunder. As a condition precedent to
such payment or issuance, the Company may require the Participant or the
Participant’s legal representative, heir, legatee or distributee to execute (and
not revoke within any time provided to do so) a release and receipt therefor in
such form as it shall determine appropriate; provided, however, that any review
period under such release will not modify the date of exercise with respect to
purchased Shares.

10. No Right to Continued Employment, Service or Awards. Nothing in the adoption
of the Plan, nor the award of the Option thereunder pursuant to this Agreement,
shall confer upon the Participant the right to continued employment by, or a
continued service relationship with, the Company or any Affiliate, or any other
entity, or affect in any way the right of the Company or any such Affiliate, or
any other entity to terminate such employment or other service relationship at
any time. The grant of the Option is a one-time benefit and does not create any
contractual or other right to receive a grant of Awards or benefits in lieu of
Awards in the future. Any future Awards will be granted at the sole discretion
of the Company.

11. Lock-Up Period. If so requested by the Company or any representative of the
underwriters in connection with an underwritten public offering of the Company’s
securities (a “Public Offering”), the Participant (or other holder) shall not
sell or otherwise transfer or distribute any Stock or other securities of the
Company (or any securities convertible or exchangeable or exercisable for Stock
or engage in any hedging transactions relating to Stock) during the period
beginning 14 days prior to the expected date of the “pricing” of such Public
Offering and continuing for the 180-day period (or such other period as may be
requested in writing by such underwriters and agreed to in writing by the
Company) following the effective date of such Public Offering. The Company may
impose stop-transfer instructions with respect to securities subject to the
foregoing restrictions until the end of such period.



 

 

 

 

Stock Option Agreement Under the Select Energy Services, Inc. 2016 Equity
Incentive Plan

Page 5

 

--------------------------------------------------------------------------------

 



12. Legal and Equitable Remedies. The Participant acknowledges that a violation
or attempted breach of any of the Participant’s covenants and agreements in this
Agreement will cause such damage as will be irreparable, the exact amount of
which would be difficult to ascertain and for which there will be no adequate
remedy at law, and accordingly, the parties hereto agree that the Company and
its Affiliates shall be entitled as a matter of right to an injunction issued by
any court of competent jurisdiction, restraining the Participant or the
affiliates, partners or agents of the Participant from such breach or attempted
violation of such covenants and agreements, as well as to recover from the
Participant any and all costs and expenses sustained or incurred by the Company
or any Affiliate in obtaining such an injunction, including, without limitation,
reasonable attorneys’ fees. The parties to this Agreement agree that no bond or
other security shall be required in connection with such injunction. Any
exercise by either of the parties to this Agreement of its rights pursuant to
this Section 12 shall be cumulative and in addition to any other remedies to
which such party may be entitled.

13. Notices. All notices and other communications under this Agreement shall be
in writing and shall be delivered to the parties at the following addresses (or
at such other address for a party as shall be specified by like notice):

If to the Company, unless otherwise designated by the Company in a written
notice to the Participant (or other holder):

Select Energy Services, Inc.
Attn: Senior Vice President, General Counsel and Secretary
515 Post Oak Blvd., Suite 200
Houston, Texas 77027

If to the Participant, to the address for the Participant indicated on the
signature page to this Agreement (as such address may be updated by the
Participant providing written notice to such effect to the Company).

Any notice that is delivered personally or by overnight courier or telecopier in
the manner provided herein shall be deemed to have been duly given to the
Participant when it is mailed by the Company or, if such notice is not mailed to
the Participant, upon receipt by the Participant. Any notice that is addressed
and mailed in the manner herein provided shall be conclusively presumed to have
been given to the party to whom it is addressed at the close of business, local
time of the recipient, on the fourth day after the day it is so placed in the
mail.

14. Consent to Electronic Delivery; Electronic Signature. In lieu of receiving
documents in paper format, the Participant agrees, to the fullest extent
permitted by law, to accept electronic delivery of any documents that the
Company may be required to deliver (including, but not limited to, prospectuses,
prospectus supplements, grant or award notifications and agreements, account
statements, annual and quarterly reports and all other forms of communications)
in connection with this and any other Award made or offered by the Company.
Electronic delivery may be via a Company electronic mail system or by reference
to a location on a Company intranet to which the Participant has access. The
Participant hereby consents to any and all procedures the Company has

 

 

 

 

Stock Option Agreement Under the Select Energy Services, Inc. 2016 Equity
Incentive Plan

Page 6

 

--------------------------------------------------------------------------------

 



established or may establish for an electronic signature system for delivery and
acceptance of any such documents that the Company may be required to deliver,
and agrees that his or her electronic signature is the same as, and shall have
the same force and effect as, his or her manual signature.

15. Agreement to Furnish Information. The Participant agrees to furnish to the
Company all information requested by the Company to enable it to comply with any
reporting or other requirement imposed upon the Company by or under any
applicable statute or regulation.

16. Entire Agreement; Amendment. This Agreement constitutes the entire agreement
of the parties with regard to the subject matter hereof, and contains all the
covenants, promises, representations, warranties and agreements between the
parties with respect to the Option granted hereby; provided¸ however, that the
terms of this Agreement shall not modify and shall be subject to the terms and
conditions of any employment, consulting and/or severance agreement between the
Company (or an Affiliate or other entity) and the Participant in effect as of
the date a determination is to be made under this Agreement. Without limiting
the scope of the preceding sentence, except as provided therein, all prior
understandings and agreements, if any, among the parties hereto relating to the
subject matter hereof are hereby null and void and of no further force and
effect. The Committee may, in its sole discretion, amend this Agreement from
time to time in any manner that is not inconsistent with the Plan; provided,
however, that except as otherwise provided in the Plan or this Agreement, any
such amendment that materially reduces the rights of the Participant shall be
effective only if it is in writing and signed by both the Participant and an
authorized officer of the Company.

17. Severability and Waiver. If a court of competent jurisdiction determines
that any provision of this Agreement is invalid or unenforceable, then the
invalidity or unenforceability of such provision shall not affect the validity
or enforceability of any other provision of this Agreement, and all other
provisions shall remain in full force and effect. Waiver by any party of any
breach of this Agreement or failure to exercise any right hereunder shall not be
deemed to be a waiver of any other breach or right. The failure of any party to
take action by reason of such breach or to exercise any such right shall not
deprive the party of the right to take action at any time while or after such
breach or condition giving rise to such rights continues.

18. Clawback. Notwithstanding any provision in this Agreement or the Plan to the
contrary, to the extent required by (a) applicable law, including, without
limitation, the requirements of the Dodd-Frank Wall Street Reform and Consumer
Protection Act of 2010, any Securities and Exchange Commission rule or any
applicable securities exchange listing standards and/or (b) any policy that may
be adopted or amended by the Board from time to time, all shares of Common Stock
issued hereunder shall be subject to forfeiture, repurchase, recoupment and/or
cancellation to the extent necessary to comply with such law(s) and/or policy.

19. Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE APPLICABLE TO CONTRACTS MADE
AND TO BE PERFORMED THEREIN, EXCLUSIVE OF THE CONFLICT OF LAWS PROVISIONS OF
DELAWARE LAW.



 

 

 

 

Stock Option Agreement Under the Select Energy Services, Inc. 2016 Equity
Incentive Plan

Page 7

 

--------------------------------------------------------------------------------

 



20. Successors and Assigns. The Company may assign any of its rights under this
Agreement without the Participant’s consent. This Agreement will be binding upon
and inure to the benefit of the successors and assigns of the Company. Subject
to the restrictions on transfer set forth herein and in the Plan, this Agreement
will be binding upon the Participant and the Participant’s beneficiaries,
executors, administrators and the person(s) to whom the Option may be
transferred by will or the laws of descent or distribution.

21. Headings. Headings are for convenience only and are not deemed to be part of
this Agreement.

22. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall constitute an original and all of which together shall
constitute one instrument. Delivery of an executed counterpart of this Agreement
by facsimile or portable document format (.pdf) attachment to electronic mail
shall be effective as delivery of a manually executed counterpart of this
Agreement.

23. Section 409A. Notwithstanding anything herein or in the Plan to the
contrary, the Option is intended to be exempt from the applicable requirements
of the Nonqualified Deferred Compensation Rules and this Agreement shall be
construed and interpreted in accordance with such intent. Notwithstanding the
foregoing, the Company and its Affiliates make no representations that the
Option provided under this Agreement is exempt from or compliant with the
Nonqualified Deferred Compensation Rules and in no event shall the Company or
any Affiliate be liable for all or any portion of any taxes, penalties, interest
or other expenses that may be incurred by the Participant on account of
non-compliance with the Nonqualified Deferred Compensation Rules.

[Signature Page Follows]





 

 

 

 

Stock Option Agreement Under the Select Energy Services, Inc. 2016 Equity
Incentive Plan

Page 8

 

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the Company has caused this Agreement to be executed in its
name by its duly authorized officer on the date first above written, and the
Participant has hereunto set his hand on such date.

 

 

 

 

COMPANY:

 

 

 

Select Energy Services, Inc.

 

 

 

By:

 

 

Name:

Holli Ladhani

 

Its:

President and Chief Executive Officer

 

 

 

PARTICIPANT:

 

 

 

Address:

 

 

 

 

 

 

SSN:

 

 





 

 

 

 

Stock Option Agreement Under the Select Energy Services, Inc. 2016 Equity
Incentive Plan

Page 9

 

--------------------------------------------------------------------------------

 



EXHIBIT A

STOCK OPTION EXERCISE NOTICE

Select Energy Services, Inc.
Attn: Senior Vice President, General Counsel and Secretary
515 Post Oak Blvd., Suite 200
Houston, Texas 77027

I hereby elect to exercise the Option granted in the Stock Option Agreement
described below (the “Agreement”) pursuant to the Select Energy Services, Inc.
2016 Equity Incentive Plan (the “Plan”) of Select Energy Services, Inc., a
Delaware corporation (the “Company”) with respect to the number of Shares (terms
capitalized but not defined in this notice are used as defined in the Agreement
or the Plan, as applicable):

 

 

 

 

 

Grant Date:

 

 

 

 

 

 

 

 

 

Participant:

 

 

 

 

 

 

 

 

 

Number of Shares for which the Option will be exercised:

 

 

 

 

 

 

Exercise Price:

 

 

 

 

 

 

 

 

Per Share:

$

 

 

 

 

 

 

 

 

Total:

$

 

 

In connection with this exercise, and in order to fulfill the requirements of
the Agreement and the Plan, I represent and warrant to and agree with the
Company as follows:

1. Securities Law Matters. I understand that the Company and its officers are
relying upon the accuracy and completeness of the information set forth herein
in complying with their obligations under applicable securities laws in
connection with the sale to me of the Shares for which the Option is being
exercised and that the Company is not required to sell such Shares to me unless
it can do so in compliance with all applicable securities laws.

2. Survival Of Covenants. I understand and agree that the provisions of the Plan
and the Agreement will survive the issuance of Shares to me and that I will
continue to be bound thereby.

[Signature Page Follows]





 

 

 

 

Stock Option Agreement Under the Select Energy Services, Inc. 2016 Equity
Incentive Plan

Page 10

 

--------------------------------------------------------------------------------

 



THIS STOCK OPTION EXERCISE NOTICE is executed as of _______________, 20___.

 

 

 

 

PARTICIPANT

 

 

 

Signature:

 

 

Print name:

 

 

Date:

 

 

Address:

 

 

SSN:

 

 

 

 

 

 

Stock Option Agreement Under the Select Energy Services, Inc. 2016 Equity
Incentive Plan

Page 11

 

--------------------------------------------------------------------------------